                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


LESTER WILLIAM TAYLOR,

         Movant,

v.                               Civil Action No. 2:16-cv-10950
                                 Criminal Action No. 2:14-00184
UNITED STATES OF AMERICA,

         Respondent.


                   MEMORANDUM OPINION AND ORDER


         The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Omar J.

Aboulhosn, filed October 1, 2019; and the magistrate judge

having recommended that the court deny movant’s motion under 28

U.S.C. § 2255 to vacate, set aside, or correct sentence by a

person in federal custody, filed November 16, 2016, and remove

this matter from the court’s docket; and no objection having

been filed to the Proposed Findings and Recommendation, it is

ORDERED that the findings made in the Proposed Findings and

Recommendation of the magistrate judge be, and they hereby are,

adopted by the court and incorporated herein.


         Accordingly, it is ORDERED that movant’s motion be,

and it hereby is, denied.   It is further ORDERED that this case

be, and it hereby is, dismissed from the court’s docket.
         The Clerk is directed to forward copies of this

memorandum opinion and order to movant, all counsel of record,

and the United States Magistrate Judge.


                                    Enter: December 24, 2019




                                2
